DETAILED ACTION
This communication is responsive to the Amendment filed April 13, 2022.  Claims 5, 28-37, 40, and 41 are currently pending.
The objection to claim 5 set forth in the Office Action dated January 18, 2022 is WITHDRAWN due to Applicant’s responsive amendment.
The rejections of claims 5, 28-37, 40, and 41 are WITHDRAWN due to Applicant’s amending these claims to include subject matter not taught or fairly suggested by the relied-upon prior art.
The rejections of claims 38 and 39 are WITHDRAWN as moot due to cancellation of the claims.
All currently pending claims are ALLOWED.

Allowable Subject Matter
Claims 5, 28-37, 40, and 41 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowed over the closest prior art reference, Hagadorn et al. (US 2018/0134827).  Hagadorn teaches branched propylene copolymers with a g’vis of less than 0.97, are essentially gel-free, a Mw of 50,000g/mol or more, and a Mw/Mn of less than 4.  The polypropylene copolymers of Hagadorn also contain a remnant of metal hydrocarbenyl chain transfer agent.  (See January 18 Office Action at paragraph 11 for more details.)
However, Hagadorn does not teach or fairly suggest the claimed polymer.  In particular, Hagadorn does not teach or fairly suggest a propylene homopolymer.  Rather, Hagadorn teaches only polypropylene copolymers, and does not teach or fairly suggest that its teachings may be extended to polypropylene homopolymers.  For this reason, the present claims are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763